       CASE 0:20-cv-00653-SRN-KMM Document 5 Filed 05/29/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Colton Francis Leekley-Winslow,
                                                  Case No. 20-cv-653 (SRN/KMM)
                       Plaintiff,

  v.                                                          ORDER

  Kathryn Medlicott,

                       Defendant.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Kate Menendez, dated May 4, 2020. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

upon the Report and Recommendation of the Magistrate Judge, upon all of the files,

records, and proceedings herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED THAT:

             1.      Within Plaintiff Colton Francis Leekley-Winslow’s Complaint [Doc.
                     No.. 1], his claim based on 18 U.S.C. § 1512 is DISMISSED with
                     prejudice.

             2.      The Complaint’s remaining claims are DISMISSED without
                     prejudice.

             3.      Mr. Leekley-Winslow’s Application to Proceed in District Court
                     Without Prepaying Fees or Costs, [Doc. No. 2], is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: May 29, 2020                             s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
